DETAILED ACTION
	Claims 1-20 are pending. This is in response to Applicant’s amendments and arguments filed on February 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot in view of a new rejection necessitated by the amendments to the claims.
This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-2, 4-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20140028335 (hereinafter Salle) in view of US Patent 7787256 (hereinafter Chan)
 	Regarding claim 1, Salle discloses tamper sensor comprising: 
 	a substrate; a first conductive layer placed on the substrate; 
 	an insulation layer stacked on the conductive layer; 
 	a second conductive layer placed on top of the insulation layer to form a layered tamper circuit; and wherein the substrate is the only substrate of the tamper sensor.  
Summary section, Fig. 5 and par. [0065]-[0070] discloses a system for an electronic circuit used to detect invasive tampering that provide a security wrap for protecting an electronic component has a substrate 22, a release layer 24, a first conductive layer 26, a dielectric layer 28, a second conductive layer 26 and a layer of adhesive 30 bonding the security wrap.
	Salle does not discloses wherein the first conductive layer is in continuous contact with the substrate.  However, such arrangement is known in designing a tamper sensor. Chan discloses a tamper respondent sensor to protect electronic 
Device where a substrate having the protected circuitry is wrapped around by a conductive substrate continuously (Figs. 1A-B and column 2 disclose substrate 14 having the protected circuit continuously wrapped by the conductive layer 13 and the outer insulating layer 12). Therefore, it would have been obvious before the effective filing date of claimed invention to modify Salle with Chan to further teach the claimed 


 	Regarding claim 2, Salle discloses wherein the layered tamper circuit is a mesh layered tamper circuit formed by printing the first conductive layer on the substrate, printing the insulation layer on the conductive layer, and printing the second conductive layer on the insulation layer (Fig. 3 and par. [0061]).  

 	Regarding claim 4, Salle discloses wherein the conductive layer includes one of a serpentine trace, a rectilinear trace, or a straight trace (Figs. 3 and 15-16).  

 	Regarding claim 5, Salle discloses wherein the conductive layer is a flood plane, and the insulation layer is a flood plane (Fig. 5).  

 	Regarding claim 6, Salle discloses a via electrically connecting the first conductive layer to the second conductive layer (Fig. 5, item 32).  

 	Regarding claim 7, Salle discloses wherein the first conductive layer is a -10-TE-01296 (958-8003) serpentine trace, the second conductive layer is a serpentine trace, and the via is a blind via or a buried via (Figs. 5 and 15).  

 	Regarding claim 8, Salle discloses a second insulation layer stacked on the second conductive layer; and a third conductive layer stacked on the second insulation layer (Fig. 5, the adhesive 30  layer bonding the security wrap 20 to the parent device 16).  

 	Regarding claim 9, Salle discloses wherein the first conductive layer is placed on a first side of the substrate and further comprising: a third conductive layer placed on a second side of the substrate; a second insulation layer stacked on the third conductive layer; and a fourth conductive layer placed on the second insulation layer (see Fig. 12 for an alternate embodiment where the carbon pad 42 replaces the conductive material 40 used in the embodiment of FIG. 10).  

 	Regarding claim 10, Salle discloses wherein the first conductive layer has a thickness that is different than a thickness of the insulation layer (Fig. 5 shows different layers having different thicknesses).  

 	Regarding claim 11, Salle and Chan discloses a tamper sensor assembly comprising: a tamper sensor comprising: 
 	a first conductive layer placed on a substrate, the first conductive layer having a continuous interface surface that is in direct contact with the substrate ; 
 	an insulation layer stacked on the first conductive layer; 
 	and a second conductive layer stacked on the insulation layer; 
 	hardware circuitry electrically coupled to the substrate; and wherein the first conductive layer, second conductive layer, and insulation layer are configured to cause one of a closed circuit or open circuit at one or more of the first conductive layer and second conductive layer when the tamper sensor is altered (See claim 1 rejection in view of Salle and Chan); and  -11-TE-01296 (958-8003) 
 	wherein responsive to alteration of the tamper sensor, the tamper sensor modifies operation of the hardware circuitry (Salle, par. [0069]). 

 	Regarding claim 12, Salle discloses wherein the first conductive layer, second conductive layer, and insulation layer are printed on the substrate to form a mesh circuit.  See claim 2 rejection.

 	Regarding claim 13, Salle discloses wherein the first conductive layer includes one of a serpentine trace, a rectilinear trace, or a straight trace, and the second conductive layer includes one of a serpentine trace, rectilinear trace, or straight trace.  See claim 4 rejection.

 	Regarding claim 14, Salle discloses wherein a via is disposed through a window in the insulation layer to electrically connect the first conductive layer to the second conductive layer.  See claim 6 rejection.

 	Regarding claim 16, Salle discloses wherein the first conductive layer is placed on a first side of the substrate, the second conductive layer is stacked the first conductive layer, and a third conductive layer is placed on a second side of the substrate.  See claim 8 rejection.

 	Regarding claim 17, Salle discloses wherein the substrate is the only substrate of the tamper sensor assembly (substrate 22).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salle in view of Chan and further in view of PG Pub 20060259788 (hereinafter Elbert)
 	Regarding claim 3, Salle discloses substrate is a polymer film and may include other variants of polymer film (par. [0059]) but not expressly discloses the substrate is a flexible polyvinylidene fluoride or polyvinylidene difluoride (PVDF) film.  Elbert discloses PVDF can be used for a tamper resistant secure circuitry (par. [0021]). Therefore, it would have been obvious before the effective filing date of claimed invention to modify Salle and Chan with Elbert to further teach the claimed feature. One would have done so using a variant polymer film to arrive at the claimed invention of creating a tamper sensor with reasonable expectation for success.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salle in view of Chan and further in view PG Pub 20040020047 (hereinafter Nishikawa)
 	Regarding claim 15, Salle does not disclose wherein the first conductive layer is crimped to the second conductive layer to electrically connect the first conductive layer to the second conductive layer.  Nishikawa discloses crimping for electrical conduction between these conductive layers (par. [0011]). Therefore, it would have been obvious before the effective filing date of claimed invention to modify Salle and Chan with  to further teach the claimed feature. One would have done so as an obvious variant in connecting conductive layers with reasonable expectation for success

 	 Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salle in view of Elbert and further in view of Chan
 	Regarding claim 18, the combination of Salle and Elbert discloses tamper sensor comprising: a substrate formed from polyvinylidene fluoride or polyvinylidene difluoride (PVDF) film; a first serpentine trace printed on  and in continuous contact with the PVDF film;  -12-TE-01296 (958-8003) an insulation layer printed on the PVDF film; a second serpentine trace printed on the insulation layer; a via secured between the first serpentine trace and second serpentine trace, wherein the via is disposed through a window in the insulation layer; wherein the first serpentine trace, second serpentine trace, insulation layer, and via collectively forming a mesh circuit.   See claims 1, 2 and 3 rejections because it would have been obvious before the effective filing date of claimed invention to modify Salle and Chan with Elbert to further teach the claimed feature. One would have done so using known processes taught in all prior art with reasonable expectation for success in creating a tamper sensor.

 	Regarding claim 19, Salle discloses wherein the substrate is the only substrate of the tamper sensor (substrate 22).  

 	Regarding claim 30, Salle discloses wherein the mesh circuit include an adhesive material (adhesive layer 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2494